DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102 as being anticipated by US 62004/0173597 to Agrawal.
Regarding claims 1 and 2 Agrawal discloses a heater (106) that heats an inner (113), outer (112), and end (114) susceptor portions [0037] (Fig. 1) and routs a process gas of tetrachlosilane [0036] through a path (arrows, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of US 9,480,959 to Ring.
Regarding claims 3 and 4 Agrawal discloses heating gas radially inward of the heating element (Fig. 1), but does not show the gas flowing radially outward of the heating element and does not discuss an equal heat distribution.
However, Ring discloses a heat deflecting element (29) with the heating element (28) equidistant/equal heat distributing between inner and outer deflecting elements (Fig. 2). A gas flows along the path of the inner and outer deflecting elements and heating element (abstract).
The advantage of placing the heating element between the inner and outer deflecting elements is to evenly heat the gas flow. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Agrawal by locating the heating element between the inner and outer susceptors in order to evenly heat the gas flow.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal.
Regarding claim 4 Agrawal discloses heating gas radially inward of the heating element (Fig. 1), but does not show the gas flowing radially outward of the heating element.
However, Agrawal notes that the gas should be preheated before entering the reaction area in [0036].
The advantage of heating the gas radially outward of the heating element is to utilize the same heater/energy to preheat the gas. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Agrawal by flowing the gas outward of the heating element in order to utilize the same heater/energy to preheat the gas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761